DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
This action replaces the Examiner’s Amendment in the Office Action mailed on 25 February 2021; the reasons for allowance and claims remain the same.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Corinne LaGosh on 2/17/21.

The application has been amended as follows: 
In the claims:
Claim 15:
On line 2, before “comprises”, and insert --further--
Delete all of lines 3-8: “at least one first column...second column is operated under normal pressure,”

Delete all of lines 14-19: “at least one heat exchanger…the at least one second column,”
On line 25, delete the comma “,”, and insert a period --.--
Delete all of lines 26-29: “the supply line…the at least one second column.”

Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 2/11/21 have been fully and carefully considered.
The drawings were received on 2/11/21.  These drawings are acceptable.
The claim objections, and rejections under 35 USC 112(b) are withdrawn in light of applicant’s arguments and amendments on 2/11/21 and the Examiner’s Amendment set forth above.
The claim rejections under 35 USC 103 are withdrawn over applicant’s arguments and amendments on 2/11/21.
Applicant argues that the closest relevant prior art of Raiser (US 2017/0203230) and Brush (US 4,306,942) fails to fairly teach or suggest all limitations of the claims as amended (see arguments pages 7-11). Specifically Raiser’s parallel configuration fails to teach wherein a top product from a first column operated under positive pressure is used to heat a bottom product of a second column operated under normal pressure wherein the top product is subsequently introduced into the at least one second column above a supply of the partial second flow of the acetone/water feed mixture, as Raiser teaches the two overhead streams are combined into a product and therefore the second column feed is not returned to the first column after going through the heat exchanger of the second column. Similarly, in Brush although the columns operate under different pressure and heat is recovered in a heat exchanger 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772